Citation Nr: 0530164	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection of the veteran's left 
knee condition.

2.  Entitlement to service connection for left knee 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim for bilateral flat foot condition.

4.  Entitlement to service connection for bilateral flat foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had 20 days active service from May 28 to June 
17, 1982.  He was discharged due to his failure to meet 
procurement medical fitness standards.  

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, in February 2003, which denied the claim.  
However, in the subsequent July 2004 Statement of the Case 
(SOC), the RO determined that new and material evidence had 
been received, but denied service connection for both the 
left knee and the bilateral foot conditions on the merits.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The veteran provided testimony at a VA Travel Board hearing 
in No. Little Rock, Arkansas conducted by the undersigned 
Veterans Law Judge in July 2005, a transcript of which is on 
record.  Further, the veteran also submitted additional 
evidence for the Board's consideration accompanied by a 
waiver of initial consideration by the agency of original 
jurisdiction.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  Service connection was previously denied for a left knee 
disorder, internal derangement with meniscectomy, by an 
August 1982 rating decision; a February 1988 rating decision 
determined that new and material evidence had not been 
received to reopen this claim.  The rating decision of 
February 1988 also denied service connection for a bilateral 
foot condition.

3.  Although the veteran was advised of the adverse 
determinations and of his appellate rights, no timely notice 
of disagreement was filed and the decisions became final.

4.  The evidence received since the time of the last prior 
denial relates to an unestablished fact necessary to 
substantiate the claim for a left knee disorder, is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

5.  The veteran's left knee disability was noted at the time 
of entry onto active duty and the presumption of soundness at 
entry is rebutted.

6.  There was no increase in severity of the veteran's left 
knee disorder during military service.

7.  Arthritis of the left knee was first manifest many years 
after service and is not related to an event of service 
origin.

8.  The evidence received since the time of the last prior 
denial relates to an unestablished fact necessary to 
substantiate the claim for a bilateral foot condition, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.

9.  The veteran's bilateral foot disorder, pes planus, was 
noted at the time of entry onto active duty and the 
presumption of soundness at entry is rebutted.

10.  There was no increase in severity of the veteran's 
bilateral foot disorder during military service.

11.  The preponderance of evidence is against a finding that 
the veteran's claimed bilateral flat foot condition, 
including arthritis, is causally related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a left 
knee condition, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Service connection is not warranted for the veteran's 
pre-existing left knee disorder, nor may arthritis be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306. 3.307. 3.309 (2005).

3.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a 
bilateral foot condition, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

4.  Service connection is not warranted for the veteran's 
bilateral foot condition, pes planus nor may arthritis of the 
feet be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a March 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an August 2003 Statement of the 
Case (SOC), a July 2004 Supplemental Statement of the Case 
(SSOC), and a May 2005 SSOC.  In addition, a letter from the 
RO in May 1984 specifically informed the veteran of the need 
for him to submit new and material evidence to substantiate 
his claim.  These documents, in particular the August 2003 
SOC, provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran also was specifically informed of the cumulative 
evidence already provided to VA or obtained by VA on the 
veteran's behalf.  Additionally, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify, and no prejudice to the 
veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, and lay statements from the 
veteran and persons who know him.  At the veteran's July 2005 
hearing before the Board, the veteran alerted the Board to 
clinical records, which he believes may be found at the 
military hospital where he sought treatment during active 
duty.  In July 2005 the RO requested any additional records, 
but none were received.  However, the Board notes that 
service medical records do include notations of treatment 
received at Moncrief Army Hospital and appear to be complete.

The Board also notes that a VA examination has not been 
provided in this case.  However, under the law, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. at 45,628.  Moreover, both the veteran and 
his representative have been accorded the opportunity to 
present evidence and argument in support of his claim.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

The veteran filed his initial claim for service connection of 
his left knee condition on July 10, 1982, less than 30 days 
after being discharged from basic training due to being 
medically unfit for enlistment.  Evidence of record at that 
time included the veteran's service personnel records and 
service medical records.

Service medical records from April 1982, prior to entrance 
onto active duty, include the veteran's signed pre-screening 
form, which indicates a prior left knee surgery and a 
physical impairment relating to this prior surgery.  In a 
report of medical history associated with the veteran's 
entrance examination, the veteran indicated that he was in 
good health and denied foot or knee trouble.  However, on 
that same form, he stated that he had cartilage removed from 
his left knee.  The report of medical examination upon 
enlistment referenced a left knee scar of 7 or 6 inches in 
length.  Knee surgery was noted, and the veteran was assigned 
a normal physical profile.  He was found qualified for 
enlistment at that time.  An orthopedic consultation was 
ordered.

An orthopedic specialist evaluated the veteran on the same 
day of the enlistment examination.  The consultation sheet 
indicates a request to evaluate cartilage removal from the 
knee.  No problems were observed and the veteran indicated 
working on his feet all day.  X-rays at this time showed no 
significant degenerative changes.  The examiner's impressions 
stated that the veteran was status post meniscectomy.  In 
addition, mild pes planus was noted.

While in basic training on June 7, 1982, the veteran sought 
treatment for knee pain, the onset of which was heavy 
lifting.  A consult to determine the etiology of the injury 
was ordered.  His pre-service knee surgery was again 
discussed.  The physician's notes indicate internal 
derangement.  The physician then indicated a plan of 
discharge for an injury that existed prior to service.

Records of the medical board indicate a history of left 
meniscectomy in 1968, due to a baseball accident.  Pain was 
associated with physical activity.  Surgical scars were 
noted, but no other objective indications were discerned.  
The veteran was diagnosed with internal derangement of the 
left knee and found unfit for enlistment.  His physical 
profile was modified to exclude prolonged standing, running, 
or marching.  The veteran concurred with the proceedings and 
was discharged on June 17, 1982.

In an August 1982 rating decision, the RO determined that the 
evidence showed the internal derangement and meniscectomy of 
the veteran's left knee clearly and unmistakably pre-existed 
military service and was not aggravated "by the veteran's 
short period of military service."  No timely NOD is of 
record and the decision is final.

In July 1984, the veteran again applied for compensation for 
his left knee condition, claimed to have been aggravated by 
service.  Evidence filed in conjunction with this new claim 
included private outpatient records, dated September 30, 
1982.  These records reflect a notation by the treating 
physician that he had cleared the veteran in April 1982 for 
military service, that the veteran had a bilateral 
meniscectomy and pes planus, and that he had lasted [in 
service] about a month or so, because his knee hadn't done 
well.  On examination, he was found to have full range of 
motion, albeit with pain, and an inflamed knee with 
chondromalacia of the patella.  A February 1988 rating 
decision denied service connection on this new claim, citing 
the veteran's failure to establish in-service aggravation of 
a pre-existing knee condition.  No timely NOD is of record, 
and the claim is final.

The veteran again filed to reopen his claim for service 
connection in February 1988.  This time, the veteran added a 
claim for a bilateral foot condition.  Evidence received 
along with these claims included private medical records, 
discussed below.

In August 1985, J.R., M.D. examined the veteran.  After 
reviewing x-rays, he determined that some joint effusion 
might be present in the left knee.  Sclerotic changes were 
also noted in the left foot.

A private outpatient report from August 1985, for the purpose 
of vocational rehabilitation, indicates complaints of chronic 
pain in the feet and left knee.  The veteran reported that he 
had been born without arches in the feet and had always had 
trouble walking or standing.  He noted that at the age of 16, 
he had left knee surgery, following which he had continued 
pain and tenderness.  He was seeking to be retrained since 
his current work as a press operator caused pain.  The 
veteran's knee was stable with no effusion noted.  He was 
also observed to have pes planus tendencies in both feet.  
The examiner's impressions included knee pain and mild foot 
deformities.  Chondromalacia was found to be a cause of knee 
pain and an activity plan was recommended.

In a February 1988 denial of benefits, the RO found this new 
evidence to be cumulative, in that it did not contribute to 
the establishment of service connection for the veteran's 
claimed left knee condition.  With respect to the bilateral 
foot condition claim, the RO found that service medical 
records were entirely negative and that the records submitted 
by the veteran indicated that his foot condition was 
considered developmental.  No timely NOD was filed, and this 
decision is final.

In November 2002, the veteran filed to reopen his claim for 
service connection for his left knee and bilateral foot 
conditions.  On the VA Form 21-4138, which he submitted as 
his claim, the veteran argued that military service made his 
knee and foot conditions worse, and that he has missed a lot 
of work since service.  Received in November 2002 were 
several items, including an August 1983 letter from the 
veteran's manager Mr. R.E. indicating that the veteran was 
employed at that time.  Mr. R.E. also stated, "Prior to his 
military service, his work and attendance were 
satisfactory."

Other evidence received in conjunction with the November 2002 
claim includes private medical records.  Records of private 
outpatient care from November 1987 note the veteran's 
continued complaints of knee and foot pain, which he 
described as being chronic from 1982.  A follow up 
orthopedics appointment was planned.  Notes from May 1988 
indicate a fracture of the left foot and a cast removal.

October 1990 outpatient orthopedic records indicate that the 
veteran had continued problems with his feet since childhood.  
He indicated being born with club feet , treated at a clinic, 
and having worn special shoes during childhood.  Prior 
history of foot fracture and knee surgery was also discussed.  
Patellofemoral pain was diagnosed in the left knee and 
talonavicular arthritis was found in the foot.  May 1991 
records indicate lifelong problems with arthritis, and 
current degenerative and arthritic changes in the veteran's 
knee and feet.

Private outpatient treatment records from June 1994 address 
complaints of bilateral foot and left knee pain.  At this 
time, the veteran referred to surgery to remove cartilage 
"back in 1969 [sic]."  The veteran related his current 
complaints of pain , locking and catching in the knee back to 
that time.  X-rays revealed talonavicular arthritis and mild 
degenerative changes in the left knee.  Subsequent records 
from August 1994 indicate pain since childhood and congenital 
navicular deformities.  

By a February 2003 rating decision, the RO found no new and 
material evidence relating to the veteran's claim that his 
knee and foot conditions were caused or aggravated by 
military service.  The veteran filed and perfected his 
appeal, and the case is now before the Board.

Since the time of the RO's decision in the instant appeal, 
however, the veteran has filed additional evidence.  Included 
in this evidence are lay statements and private medical 
records.

A "Report of Operation" from 1968 includes a preoperative 
diagnosis of internal derangement of the left knee and a post 
operative diagnosis of tear in the lateral meniscus.

August 1992 private outpatient records indicate back trauma 
from an accident involving pushing a wheelchair up stairs.  
The veteran described pain which radiated down his left lower 
extremity to his foot.  This pain was again described in a 
neurology consultation report of February 1993.  Other 
records from this time period indicate continued treatment 
for arthritis of the foot.

A statement from the veteran's manager Mr. CB, received in 
July 2003 indicates that the veteran's employment history 
prior to service was satisfactory, but has declined 
considerably since his military service.  Difficulty 
performing tasks at work were also described as secondary to 
his physical condition.  In September 2003, additional lay 
statements by Mr. HK and Ms. DT discuss deterioration in the 
veteran's physical condition that was not present before his 
military service.

Additional private medical records, submitted in June 2004, 
indicate multi-compartment osteoarthritis in the veteran's 
left knee in April 2004.  

At a hearing before the undersigned in July 2005, the 
veteran's representative noted that the veteran did get a 
waiver to come into the military.  He also noted that 14 
years had elapsed between the veteran's knee surgery and his 
entrance into the military.  Notwithstanding this, he argues, 
based on employer's reports of reduced performance following 
service, that the veteran's knee condition was aggravated by 
military service.

At the same hearing, the veteran indicated many trips to the 
sick bay during service.  The veteran said that before he was 
discharged his knee was swelling and showing other symptoms, 
even when routinely walking.  Swelling was also described in 
his feet.  The veteran then stated that he had no medical 
treatment for his feet prior to service.  The veteran also 
reported going to sick bay as early as the fourth or fifth 
day after starting basic training.  Following service, the 
veteran reported problems of pain that were brought on by his 
occupation, which required standing.  The veteran indicated 
that he was told to find a new occupation.  Recently, the 
veteran describes his symptoms as "getting worse."  He 
currently takes Naproxen, 500 milligrams, twice a day for his 
feet.

Records from July 2005 show continued complaints of symptoms 
in the veteran's knee.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year. 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

Veterans who served during a period of war or after January 
1, 1947, will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(a), (b).  Service 
connection is for consideration where pre-service 
disabilities were aggravated by service.  38 U.S.C.A. § 1153.

The General Counsel has opined that, even if a condition is 
noted at the time of the entrance examination, VA still must 
show by clear and unmistakable evidence that it was not 
aggravated in order to rebut the presumption of soundness. 
VAOPGCPREC 3-2003.  When making a determination of service 
connection, VA must administer its regulations under a broad 
and liberal interpretation consistent with the facts in each 
case.  38 C.F.R. § 3.303(a).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  The Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.

As stated previously, the rating decision of February 1988 
was the last prior final denial of the veteran's left knee 
and bilateral foot claims.  The veteran did not appeal this 
decision, and it is final.  38 U.S.C.A. § 7105(c) (2002); 
38 C.F.R. § 20.1103 (2005).  The February 1988 rating 
decision denied the claim for left knee and bilateral foot 
conditions because the left knee condition was found to pre-
existed service and was not aggravated therein.  In addition, 
service medical records were found to be entirely negative 
for a bilateral foot condition.  His left foot abnormality 
was found to be entirely developmental.

Evidence submitted since the last prior denial includes lay 
statements from an employer and others, which associates 
deterioration in the veteran's health and functionality with 
his departure from the military.  This evidence was not 
previously submitted to agency decisionmakers.  The evidence 
also relates to a possible aggravation of the left knee and 
bilateral foot conditions, which is an unestablished fact 
necessary to substantiate both of the veteran's claims.  The 
evidence is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial, and raises 
a reasonable possibility of substantiating the claims.  Thus, 
new and material evidence has been received pursuant to 38 
C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
The Board must now address the merits of his underlying 
service connection claims.

I.  Left Knee Condition

The record includes a long history of evidence relating to a 
left knee condition, dating back to surgery in 1968.  More 
recently, an April 2004 private radiology report indicates 
multicompartment osteoarthritis.

There is also evidence indicating the presence of a left knee 
disorder in service.  The veteran testified at his July 2005 
Travel Board hearing that he was waived into military 
service, despite a history of knee surgery.  Military medical 
personnel knew of the prior knee surgery at the time of his 
enlistment.  The veteran also indicated that his knee was 
normal at his entrance examination.  After an orthopedic 
examination, the veteran was then found qualified for active 
duty.  However, after complaining of left knee pain in the 
first two weeks of his military career, the medical board 
determined that his condition existed prior to service and, 
further, that the veteran failed to meet fitness standards.  
There is no mention in the record that the veteran's 
condition was made worse or aggravated by his experience in 
the military.  The veteran concurred with the proceedings at 
that time and was discharged.  In fact, when looking at the 
evidence compiled before, during and after service, it is 
noted that complaints of pain and tenderness date back to the 
pre-service surgery and continued thereafter.  Service 
medical records reflect that while the left knee became 
symptomatic during the veteran's very brief stay in service, 
no objective indications of disability, other than surgical 
scars, were noted.  This evidence clearly and unmistakably 
rebuts the veteran's presumption of soundness with respect to 
the internal derangement and meniscal tearing within his left 
knee.  The first time the veteran brings into question the 
medical board's findings is through a June 2004 statement, 
over 20 years following the medical board's decision.  There, 
he only mentions the fact that he was found qualified for 
enlistment at the time of enlistment; no affirmative 
refutation of the medical board's findings is of record.

Letters from laypersons, received in July and September 2003 
indicate that the veteran was not as proficient at his job 
since leaving the military.  Even if the Board were to 
construe these statements as drawing a causal connection 
between the veteran's service and his knee problems, a 
layperson is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
such opinions are entitled to no weight.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu, Supra.

The claims file contains 20 years of private medical records.  
These records contain frequent references to his 1968 
surgery, with symptoms such as locking, pain and tenderness 
as a residual thereof, but do not address his military 
service as a cause or aggravating factor of the veteran's 
condition.  The only possible causes discussed by medical 
personnel throughout the veteran's extensive history are his 
1968 surgery and his August 1992 report of an accident 
involving a wheelchair.  Accordingly, the preponderance of 
evidence is against a finding that the veteran's claimed left 
knee condition was caused or aggravated by active military 
service.

II.  Bilateral Foot Condition

Private outpatient records from October 1990 reflect that the 
veteran had clubfeet as a child.  These notes also indicate 
that he was treated for this and wore special shoes during 
childhood.  However, at his July 2005 hearing before the 
undersigned, the veteran indicated no medical treatment for 
his feet prior to military service.

Service medical records include the veteran's reporting no 
history of problems with his left foot at his April 1982 
enlistment examination.  Other records indicate that mild pes 
planus was noted in an April 1982 military orthopedic 
examination.  There are no service medical records which 
indicate complaints of symptoms relating to the veteran's 
feet, or treatment thereof.  When the medical board 
discharged the veteran on account of a pre-existing knee 
condition, foot problems were not addressed.  These facts 
were considered by the RO in prior rating decisions from 
which the veteran did not appeal.  Accordingly, there is no 
evidence of an increase in severity of the pre-existing 
condition and so there is clear and unmistakable evidence 
against a finding of aggravation in service and the 
presumption of soundness is rebutted.

As with the veteran's knee condition, there is a long history 
of treatment for the veteran's left foot.  For example, the 
aforementioned October 1990 private outpatient records 
indicate talonavicular arthritis was found in the left foot.  
The condition was serious enough to warrant a discussion of 
surgery.  More recently, as of the time of his travel board 
hearing, the veteran was taking prescribed analgesics to 
treat his feet.  Apart from his subjective complaints of pain 
and an August 1985 private medical record describing flat 
feet, however, there is scant evidence of similar treatment 
for his right foot, which would establish his current 
condition thereof.

Regardless of the presence of a current bilateral foot 
condition, the veteran has not submitted any evidence to the 
Board that would relate his condition to military service.  
Lay statements that may arguably indicate that the veteran's 
feet were worse after service are not competent medical 
evidence of an in service aggravation and are entitled to no 
weight.  Cromley, supra.

In summary, the evidence indicates that the veteran had foot 
problems as a child, that flat foot was noted at the time of 
entry into service, and that the veteran currently has 
arthritic changes in his feet.  However, there is no 
competent medical evidence indicative of an aggravation of 
the veteran's condition in service.  Therefore, the Board 
finds that the preponderance of evidence is against a finding 
that the veteran's claimed bilateral foot condition is 
causally related to active service. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for a left knee condition 
is reopened.  Entitlement to service connection for a left 
knee condition is denied.

New and material evidence having been submitted; the claim of 
entitlement to service connection for a bilateral foot 
condition is reopened.  Entitlement to service connection for 
a bilateral foot condition is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


